Exhibit 10.1

 

EXECUTION

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of October 11, 2005 (this “Plan of
Merger”), is between J. Crew Group, Inc., a New York corporation (“Merged
Corporation”), and J. Crew Group, Inc., a Delaware corporation and wholly-owned
subsidiary of Merged Corporation (“Surviving Corporation”).

 

W I T N E S S E T H:

 

WHEREAS, Merged Corporation is authorized to issue a total of 110,000,000 shares
of capital stock, consisting of 100,000,000 shares of common stock, par value
$.01 per share (the “Merged Corporation Common Stock”), and of 10,000,000 shares
of preferred stock, par value $.01 per share (the “Merged Corporation Preferred
Stock,” and together with the Common Stock, the “Merged Corporation Stock”), of
which, as of the date hereof, 12,830,833.304 shares of Common Stock are issued
and outstanding and 125,300.004 shares of Preferred Stock are issued or
outstanding; and

 

WHEREAS, Surviving Corporation is authorized to issue a total of 220,000,000
shares of capital stock, consisting of 200,000,000 shares of common stock, par
value $.01 per share (the “Surviving Corporation Common Stock”), and of
20,000,000 shares of preferred stock, par value $.01 per share (the “Surviving
Corporation Preferred Stock,” and together with the Common Stock, the “Surviving
Corporation Stock”), of which, as of the date hereof, zero shares of Common
Stock are issued and outstanding and zero shares of Preferred Stock are issued
or outstanding; and

 

WHEREAS, Merged Corporation owns all of the issued and outstanding shares of
Surviving Corporation Stock; and

 

WHEREAS, the stockholders of each of Merged Corporation and Surviving
Corporation and the Board of Directors of each of Merged Corporation and
Surviving Corporation, respectively, approve and deem it advisable that Merged
Corporation and Surviving Corporation, respectively, consummate the Merger (as
defined below).

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this Plan
of Merger, the parties to this Plan of Merger hereby agree that Merged
Corporation shall be merged (the “Merger”) with and into Surviving Corporation
in accordance with applicable laws and upon the terms and subject to the
conditions set forth as follows:

 

1. The Merger. At such time agreed between Merged Corporation and Surviving
Corporation a certificate of merger evidencing the Merger shall be filed with
each of the Office of the Secretary of State of the State of New York pursuant
to the New York Business Corporation Law and the Office of the Secretary of
State of Delaware pursuant to the Delaware General Corporation Law. The
certificate of Merger shall specify that the Merger shall become effective on
the date and at the time of filing or at such later date and time as specified
therein (the “Effective Time”). At the Effective Time, Merged Corporation shall
be merged with and into Surviving Corporation and Surviving Corporation shall
continue as the surviving corporation and its name shall remain J. Crew Group,
Inc.



--------------------------------------------------------------------------------

2. Certificate of Incorporation and By-laws. The Certificate of Incorporation
and By-laws of Surviving Corporation in effect immediately prior to the
Effective Time shall be and remain the Certificate of Incorporation and By-laws,
respectively, of Surviving Corporation, as the surviving corporation, after the
Effective Time, until amended as provided by law.

 

3. Officers and Directors. From and after the Effective Time and until they
shall have resigned or shall have been legally removed or until their respective
successors shall have been elected or appointed and qualified, those persons who
are the officers and directors of Surviving Corporation immediately prior to the
Effective Time shall be the officers and directors of Surviving Corporation.

 

4. Effect of the Merger.

 

4.1 All assets, rights, privileges, immunities, powers, franchises and interests
of Merged Corporation in and to every type of property (real, personal and
mixed) and choses in action, as they exist as of the Effective Time, shall pass
and be transferred to and vest in Surviving Corporation, as the surviving
corporation, by virtue of the Merger at the Effective Time without any deed,
conveyance or other transfer, and all such interests of Surviving Corporation as
they exist as of the Effective Time shall remain with Surviving Corporation upon
consummation of the Merger. The corporate existence of Surviving Corporation
shall continue unaffected and unimpaired upon consummation of the Merger and the
separate corporate existence of Merged Corporation shall cease at and as of the
Effective Time.

 

4.2 From and after the Effective Time, Surviving Corporation, as the surviving
corporation, shall be responsible and liable for all of the liabilities and
obligations of Surviving Corporation and Merged Corporation existing as of the
Effective Time. Any claim existing or action or proceeding pending by or against
Surviving Corporation or Merged Corporation at the Effective Time may,
thereafter, be prosecuted by or against Surviving Corporation, as the surviving
corporation, as if the Merger had not taken place or, in connection with any
such action or proceeding to which Merged Corporation is a party, Surviving
Corporation, as the surviving corporation, may be substituted in place of Merged
Corporation. Neither the rights of creditors nor any liens upon the property of
either Surviving Corporation or Merged Corporation shall be impaired by reason
of the Merger.

 

5. Effect of Merger on Outstanding Shares.

 

5.1 Exchange Ratio. At the Effective Time, by virtue of the Merger and without
any action on the part of the holder thereof:

 

(i) All shares of Surviving Corporation Stock issued and outstanding immediately
prior to the Effective Time shall no longer be outstanding and shall
automatically be canceled and retired without any consideration being paid or
issued therefore and shall cease to exist.

 

(ii) Each share of Merged Corporation Common Stock issued and outstanding
immediately prior to the Effective Time shall be automatically converted on a
share-for-share basis into and represent and become one validly issued, fully
paid and non-assessable share of Surviving Corporation Common

 

2



--------------------------------------------------------------------------------

Stock and each share of Merged Corporation Preferred Stock issued and
outstanding immediately prior to the Effective Time shall be automatically
converted on a share-for-share basis into and represent and become one validly
issued, fully paid and non-assessable share of Surviving Corporation Preferred
Stock. Such Surviving Corporation Common Stock and Surviving Corporation
Preferred Stock shall constitute the only outstanding shares of Surviving
Corporation Stock. Such shares of Surviving Corporation Stock will be issued on
a pro rata basis to the holders of Merged Corporation Stock on surrender of
certificates therefor.

 

5.2 Exchange of Certificates. At the Effective Time, each stock certificate
representing Merged Corporation Stock will automatically represent an equal
amount of Surviving Corporation Stock. At any time on or after the Effective
Time of the Merger, each holder of Merged Corporation Stock will be entitled,
upon request, and surrender of such certificates, to Surviving Corporation, to
receive in exchange therefor one or more new stock certificates evidencing
ownership of the same number of full shares of Surviving Corporation Stock as
was represented by the certificate or certificates surrendered by such holder
representing the Merged Corporation Stock. If any certificate representing
shares of Surviving Corporation Stock is to be issued in a name other than that
in which the certificate surrendered in exchange therefor is registered, it
shall be a condition of the issuance thereof that the certificate or other
writing so surrendered shall be properly endorsed and otherwise in proper form
for transfer and that the person requesting such exchange shall pay to the
Surviving Corporation or its transfer agent any transfer or other taxes required
by reason of the issuance of a certificate representing shares of Surviving
Corporation Stock in any name other than that of the registered holder of the
certificate surrendered, or otherwise required, or shall establish to the
satisfaction of the transfer agent that such tax has been paid or is not
payable.

 

5.3 Lost and Stolen Certificates. In the event that any stock certificate
representing Merged Corporation Stock shall have been lost, stolen, or
destroyed, upon the making of an affidavit of that fact by the person claiming
such stock certificate to be lost, stolen, or destroyed, Surviving Corporation
shall issue or cause to be issued in exchange for such lost, stolen, or
destroyed stock certificate the number of shares of Surviving Corporation Stock
into which such shares are converted in the Merger in accordance with this
Section 5. When authorizing such issuance in exchange therefor, the Board of
Directors of Surviving Corporation may, in its sole discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen, or destroyed certificate to deliver a bond to Surviving Corporation (in
such form and amount as the Board of Directors of Surviving Corporation may
direct) as an indemnity against any claim that may be made against Surviving
Corporation with respect to the Certificate alleged to have been lost, stolen,
or destroyed.

 

5.4 Closing of Transfer Books. At the Effective Time, the stock transfer books
of Merged Corporation shall be closed and no transfer of shares of Merged
Corporation Stock shall thereafter be made. If, after the Effective Time,
certificates representing shares of Merged Corporation Stock are presented to
the Surviving Corporation, they shall be canceled and exchanged for certificates
representing shares of Surviving Corporation Stock in accordance with the terms
hereof. At and after the Effective Time, the holders of shares of Merged
Corporation Stock to be exchanged for shares of Surviving Corporation Stock
pursuant to this Agreement shall cease to have any rights as shareholders of
Merged Corporation except for the right to surrender such stock certificates in
exchange for shares of Surviving Corporation Stock as provided hereunder.

 

3



--------------------------------------------------------------------------------

6. Further Assurances. From time to time after the Effective Time, as and when
requested by Surviving Corporation, and to the extent permitted by law, the
former officers and directors of Merged Corporation and Surviving Corporation
shall execute and deliver such assignments, deeds and other instruments and
shall take or cause to be taken such further or other action as shall be
necessary in order to consummate the Merger, vest or perfect in or to confirm of
record or otherwise to Surviving Corporation, as the surviving corporation,
title to, and possession of, all of the assets, rights, privileges, immunities,
powers, franchises and interests of Merged Corporation and Surviving Corporation
in and to every type of property (real, personal and mixed) and choses in
action, and otherwise to carry out the purposes of this Plan of Merger, and the
proper officers and directors of Surviving Corporation, as the surviving
corporation, are fully authorized to take any and all such action in the name of
Merged Corporation or Surviving Corporation or otherwise.

 

7. Termination and Amendment. Prior to the Effective Time, this Plan of Merger
may be terminated or amended by the mutual consent of the Boards of Directors of
Merged Corporation and Surviving Corporation.

 

8. Counterparts. This Plan of Merger may be signed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
be deemed but one and the same instrument.

 

9. Governing Law. This Plan of Merger shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

[Remainder of this Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Plan of Merger as of the
date first written above.

 

J. CREW GROUP, INC. (Merged Corporation) By  

/s/ Arlene S. Hong

--------------------------------------------------------------------------------

Name:   Arlene S. Hong Title:   Senior Vice President and General Counsel J.
CREW GROUP, INC. (Surviving Corporation) By  

/s/ Arlene S. Hong

--------------------------------------------------------------------------------

Name:   Arlene S. Hong Title:   Senior Vice President and General Counsel

 

5